911 F.2d 735
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jennings WATTS, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAM, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-3764.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1990.

Before MERRITT, Chief Judge, BOYCE F. MARTIN Jr. and DAVID A. NELSON, Circuit Judges.


1
The pro se petitioner in the above-entitled case claims that the administrative law judge and the Benefits Review Board failed to consider important grounds for relief in adjudicating his claim brought under Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended.  The Director of the Office Workers' Compensation Programs agrees.  The Director's brief states that once it was established that Mr. Watts was not entitled to benefits under 20 C.F.R. Secs. 727.203, 410.490, the failure of the ALJ and the Benefits Review Board to consider whether Mr. Watts was entitled to benefits under 20 C.F.R. Sec. 718 constitutes reversible error, Respondent's Brief at 20, 24, 26, and that "the denial of benefits must be vacated and the case remanded" for reconsideration, id. at 27.  The parties contend that because precedent dictates that Part 718 also should apply to claims filed before January 1, 1974 and adjudicated after March 31, 1980.  Respondent's Brief at 24.  In light of the parties' agreement as to the proper disposition of this issue, we remand to the administrative law judge for reconsideration of the effect that application of Part 718 of the regulations may have upon Mr. Watts' claim for benefits.


2
Accordingly, it is so ORDERED.